DETAILED ACTION
This is in response to the Request for Continued Examination filed 10/28/2022 wherein claims 7 and 17 have been canceled and claims 1-6, 8-16, and 18-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Applicant claims “controlling an output shaft speed of the second engine during acceleration of the second engine to the re-clutching speed by applying a damping function to a speed control loop of the second engine for limiting at least one of power or torque of the second engine for re-clutching the second engine to the transmission clutch system” (Claim 1, lines 5-7 and Claim 11, lines 8-11). Although the claims recite “applying the damping function comprising at least one of: applying a limit to a torque request for the second engine; shaping a speed reference to which the output shaft speed tracks; applying a limit to an acceleration rate of the second engine; applying a limit to a fuel flow for the second engine; or applying a limit to a rate of change of the fuel flow of the second engine” (Claim 1, lines 8-13 and Claim 11, lines 11-16). The specification does not describe nor do the drawings show any details of algorithms, equations, calculations, etc. of the damping function or speed control loop which would allow for the claimed control of the output shaft speed of the second engine during acceleration of the second engine.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the control of output shaft speed for limiting the power and torque by the application of the damping function to the speed control loop as required by independent claims 1 and 11. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claims 2-6, 8-10, and 21 are rejected for the same reasons above based on their dependency to claim 1.
Claims 12-16, 18-20, and 22 are rejected for the same reasons above based on their dependency to claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaille (US 2009/0222178) in view of Zagranski et al. (US 4,531,361), Desai et al. (US 2003/0094001), and Marscher et al. (US 2,991,618).
Regarding Independent Claim 1,  Vaille teaches (Figures 1-3) a method for operating a multi-engine rotorcraft (Paragraph 0058 and Figure 1), the method comprising:
driving a rotor (2) of the multi-engine rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG);
instructing the second engine (MG) to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081); and
controlling an output shaft speed (from Ne1 to Ne2; see Figure 2 and Paragraph 0082) of the second engine (MG) during acceleration of (from phase ph3 through phase ph5; see Figure 2) the second engine (MG) to the re-clutching speed (at ph4; see Figure 2) of the second engine (MG) for re-clutching (see Figure 2) the second engine (MG) to the transmission clutch system (at 7; see Figure 1). Vaille does not teach applying a damping function to a speed control loop for limiting at least one of power or torque of the engine, applying the damping function comprising at least one of: applying a limit to a torque request for the second engine; shaping a speed reference to which the output shaft speed tracks; applying a limit to an acceleration rate of the second engine; applying a limit to a fuel flow for the second engine; or applying a limit to a rate of change of the fuel flow of the second engine.
Zagranski teaches (Figures 1-2) controlling an output shaft speed (the speed of 30; see Figure 1) by applying a damping function (at 44, 18) to a speed control loop (Figure 1). Zagranski also teaches that the amount of fuel flow is proportional to the output torque (see Column 2, lines 17-27 and Column 4, lines 36-41). Therefore, the fuel flow and the output torque are art recognized equivalents. See MPEP 2144.06. Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a torque request (via NG*F - where the amount of fuel flow is proportional to the output torque; see Column 2, lines 17-27 and Column 4, lines 36-41) for the engine (12). Zagranski additionally teaches (Figures 1-2) applying a damping function (at 44, 18) comprises shaping (via 44, 18) a speed reference (the speed command input at 10) to which the output shaft speed tracks (NF). Zagranski also teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to an acceleration rate (“in accordance with the present invention fuel flow is lowered to oppose an increase in free turbine speed but will not be raised above acceleration or temperature limits to oppose a decrease in speed”; see Column 5, lines 49-52 and Figure 1) of the engine (12). Zagranski also teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a fuel flow (the fuel flow will not be raised above acceleration and temperature limits; see Column 5, lines 49-52) for the engine (12). Zagranski further teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a rate of change of a fuel flow (via the slew rate limit of the fuel metering system; see Column 4, lines 25-52) of the engine (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille to include the application of a damping function in a speed control loop, wherein applying the damping function comprises at least one of: applying a limit to a torque request for the second engine; shaping a speed reference to which the output shaft speed tracks; applying a limit to an acceleration rate of the second engine; applying a limit to a fuel flow for the second engine; or applying a limit to a rate of change of the fuel flow of the second engine, as taught by Zagranski, in order to protect the engine from over-temperature and surge (Column 5, lines 39-55 of Zagranski). Vaille in view of Zagranski does not teach, as discussed so far, that the damping function limits at least one of power and torque of the engine.
Desai teaches (Figures 1-5) a speed control loop (10; see Figure 1) including a damping function (at 14) for limiting torque of the engine (see abstract and Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski to have the damping function limit a torque of the engine, as taught by Desai, in order to provide active damping of torsional resonance frequencies without significantly affecting the speed governing loop of the engine control system (Paragraph 0018 of Desai). Vaille in view of Zagranski and Desai does not teach, as discussed so far, that the damping function limits power of the engine.
Marscher teaches (Figures 1-3) an engine speed control that has the capability of incearsing or decreasing the rate at which energy is delivered to the rotor system and the cyclic oscillations in the speed of the rotor system cause the speed control to increase and decrease the power delivered to the helicopter rotor by the power turbine (see Column 2, lines 34-42). Marscher further teaches that the overall damping factor may be improved by reducing the sensitivity of the control system by decreasing the magnitude of the power changes produced by the speed control (Column 2, lines 56-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski and Desai to have the damping function limit a power of the engine, as taught by Marscher, in order to improve the control system by avoiding an undesirable oscillatory response or a negatively damped region where sustained oscillations of increasing magnitude are produced (Column 2, lines 42-62 of Marscher).
Regarding Claim 2, Vaille in view of Zagranski, Desai, and Marscher teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG), wherein the second engine (MG) is instructed to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081). Vaille in view of Zagranski, Desai, and Marscher does not teach, as discussed so far, wherein applying the limit to the torque request for the second engine comprises determining a fuel flow needed to obtain the re-clutching speed.
As discussed above, Desai teaches (Figures 1-5) a speed control loop (10; see Figure 1) including a damping function (at 14) for limiting torque of the engine (see abstract and Paragraph 0009). Desai also teaches (Figures 1-5) determining a fuel flow (WF; see Figure 1) needed to obtain a desired speed (NF; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, and Marsher to have the application of the limit to the torque request for the engine comprise determining a fuel flow needed to obtain the desired speed, as taught by Desai, for the same reasons discussed above in claim 1. 
Regarding Claim 3, Vaille in view of Zagranski, Desai, and Marscher teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG), wherein the second engine (MG) is instructed to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081). Vaille in view of Zagranski, Desai, and Marscher does not teach, as discussed so far, wherein shaping the speed reference comprises slowing down an acceleration of the second engine before reaching the re-clutching speed.
Zagranski teaches (Figures 1-2) an adaptive acceleration control (22; see Figure 1), wherein the fuel flow is lowered to oppose an increase in the turbine speed and is raised above acceleration limits (Column 5, lines 39 – Column 6, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desia, and Marscher to have the shaping of the speed reference comprise slowing down an acceleration of the engine before reaching the desired speed, as taught by Zagranski, for the same reasons discussed above in claim 1.
Regarding Claim 4, Vaille in view of Zagranski, Desia, and Marscher teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a ramp profile (from phase 3 through phase 5; see Figure 2) to the re-clutching speed (at ph4; see Figure 2).
Regarding Claim 5, Vaille in view of Zagranski, Desai, and Marscher teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a hold profile (from phase 2 through phase 3; see Figure 2) followed by a ramp profile (from phase 3 through phase 5; see Figure 2) to the re-clutching speed (at ph4; see Figure 2).
Regarding Claim 6, Vaille in view of Zagranski, Desai, and Marscher teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a hold profile (from phase 2 through phase 3; see Figure 2) followed by a ramp profile (from phase 3 through phase 5; see Figure 2) to a target speed (Ne2; see Figure 2) greater than the re-clutching speed (at Ne; see Figure 2) before decreasing the speed reference (from phase 7 through phase 8; see Figure 2) to the re-clutching speed (at Ne; see Figure 2).
Regarding Claim 8, Vaille in view of Zagranski, Desai, and Marscher teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG), wherein the second engine (MG) is instructed to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081). Vaille in view of Zagranski, Desai, and Marscher does not teach, as discussed so far, wherein applying the limit to the acceleration rate of the second engine comprises slowing down the acceleration rate of the second engine before reaching the re-clutching speed.
Zagranski teaches (Figures 1-2) wherein a limit to the acceleration rate (22) of the engine (12)  comprises slowing down the acceleration rate (by lowering the fuel flow to oppose an increase in speeds; see Column 5, line 39 – Column 6, line 4) of the engine (12) before reaching a desired speed (NG*).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, and Marscher to include the application of the limit to an acceleration rate of the engine comprising slowing down the acceleration rate of the engine before reaching the desired speed, as taught by Zagranski, for the same reasons discussed above in claim 1.
Regarding Claim 9, Vaille in view of Zagranski, Desai, and Marscher teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski, Desai, and Marscher does not teach, as discussed so far, wherein applying the limit to the fuel flow for the second engine comprises lowering a maximum fuel flow command to the second engine before reaching the re-clutching speed.
Zagranski teaches (Figures 1-2) whereien applying the limit to the fuel flow (the fuel flow will not be raised above the acceleration and temperature limits; see Figure 1 and Column 5, lines 49-52) for the engine (12) comprises lowering the maximum fuel flow command (via 18) to the engine (12) before reaching a desired speed (NG*).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, and Marscher to have the application of the limit to the fuel flow of the engine comprise lowering a maximum fuel flow command to the second engine before reaching the desired speed, as taught by Zagranski, for the same reasons discussed above in claim 1.
Regarding Claim 10, Vaille in view of Zagranski, Desai, and Marscher teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille further teaches (Figures 1-3) decreasing the speed (at ph8) of the second engine (MG) upon re-clutching the second engine (MG) to the transmission clutch system (at 7). Vaille in view of Zagranski, Desai, and Marscher does not teach, as discussed so far, wherein applying the limit to the rate of change of the fuel flow of the engine comprises decreasing the rate of change of the fuel flow to decrease the speed of the engine.
As discussed above, Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a rate of change of a fuel flow (via the slew rate limit of the fuel metering system; see Column 4, lines 25-52) of the engine (12). Zagranski also teaches (Figures 1-2) that the speed of the engine (12) can be decreased by lowering the fuel flow (Column 5, line 39 – Column 6, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, and Marscher to include the application of the limit to the rate of change of the fuel flow of the engine comprises decreasing the rate of change of the fuel flow to decrease the speed of the engine, as taught by Zagranski, for the same reasons discussed above in claim 1.
It is noted that Desai also teaches (Figures 1-5) a speed control loop (10; see Figure 1) including a damping function (at 14) for limiting torque of the engine (see abstract and Paragraph 0009). Desai also teaches (Figures 1-5) determining a fuel flow (WF; see Figure 1) needed to obtain a desired speed (NF; see Figure 1).
Regarding Claim 21, Vaille in view of Zagranski, Desai, and Marscher teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille further teaches (Figures 1-3) having the output shaft speed (at ph8) slow down before reaching the re-clutching speed (at Ne; see Figure 2). Vaille in view of Zagranski, Desai, and Marscher does not teach, as discussed so far, wherein applying the damping function causes the output shaft speed to slow down. 
Zagranski teaches (Figures 1-2) wherein applying the damping function (at 44, 18) causes the output shaft speed (at NF) to slow down (see Column 5, line 39 – Column 6, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, and Marscher to include the application of the damping function to cause the output shaft speed to slow down, as taught by Zagranski, for the same reasons discussed above in claim 1.

Claims 11-16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vaille (US 2009/0222178) in view of Zagranski et al. (US 4,531,361), Desai et al. (US 2003/0094001), Marscher et al. (US 2,991,618), and Long et al. (US 2013/0181087).
Regarding Independent Claim 11, Vaille teaches (Figures 1-3) a system for operating a multi-engine rotorcraft (Paragraph 0058 and Figure 1), the system comprising:
driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG);
instructing the second engine (MG) to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081); and
controlling an output shaft speed (from Ne1 to Ne2; see Figure 2 and Paragraph 0082) of the second engine (MG) during acceleration of (from phase ph3 through phase ph5; see Figure 2) the second engine (MG) to the re-clutching speed (at ph4; see Figure 2) of the second engine (MG) for re-clutching (see Figure 2) the second engine (MG) to the transmission clutch system (at 7; see Figure 1). Vaille does not teach applying a damping function to a speed control loop for limiting at least one of power or torque of the engine, applying the damping function comprising at least one of: applying a limit to a torque request for the second engine; shaping a speed reference to which the output shaft speed tracks; applying a limit to an acceleration rate of the second engine; applying a limit to a fuel flow for the second engine; or applying a limit to a rate of change of the fuel flow of the second engine. Vaille also does not teach a processing unit and a non-transitory computer-readable medium having stored thereon program instruction executable by the processing unit..
Zagranski teaches (Figures 1-2) controlling an output shaft speed (the speed of 30; see Figure 1) by applying a damping function (at 44, 18) to a speed control loop (Figure 1). Zagranski also teaches that the amount of fuel flow is proportional to the output torque (see Column 2, lines 17-27 and Column 4, lines 36-41). Therefore, the fuel flow and the output torque are art recognized equivalents. See MPEP 2144.06. Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a torque request (via NG*F - where the amount of fuel flow is proportional to the output torque; see Column 2, lines 17-27 and Column 4, lines 36-41) for the engine (12). Zagranski additionally teaches (Figures 1-2) applying a damping function (at 44, 18) comprises shaping (via 44, 18) a speed reference (the speed command input at 10) to which the output shaft speed tracks (NF). Zagranski also teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to an acceleration rate (“in accordance with the present invention fuel flow is lowered to oppose an increase in free turbine speed but will not be raised above acceleration or temperature limits to oppose a decrease in speed”; see Column 5, lines 49-52 and Figure 1) of the engine (12). Zagranski also teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a fuel flow (the fuel flow will not be raised above acceleration and temperature limits; see Column 5, lines 49-52) for the engine (12). Zagranski further teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a rate of change of a fuel flow (via the slew rate limit of the fuel metering system; see Column 4, lines 25-52) of the engine (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille to include the application of a damping function in a speed control loop, wherein applying the damping function comprises at least one of: applying a limit to a torque request for the second engine; shaping a speed reference to which the output shaft speed tracks; applying a limit to an acceleration rate of the second engine; applying a limit to a fuel flow for the second engine; or applying a limit to a rate of change of the fuel flow of the second engine, as taught by Zagranski, in order to protect the engine from over-temperature and surge (Column 5, lines 39-55 of Zagranski). Vaille in view of Zagranski does not teach, as discussed so far, that the damping function limits at least one of power and torque of the engine. Vaille in view of Zagranski also does not teach a processing unit and a non-transitory computer-readable medium having stored thereon program instruction executable by the processing unit..
Desai teaches (Figures 1-5) a speed control loop (10; see Figure 1) including a damping function (at 14) for limiting torque of the engine (see abstract and Paragraph 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski to have the damping function limit a torque of the engine, as taught by Desai, in order to provide active damping of torsional resonance frequencies without significantly affecting the speed governing loop of the engine control system (Paragraph 0018 of Desai). Vaille in view of Zagranski and Desai does not teach, as discussed so far, that the damping function limits power of the engine or a processing unit and a non-transitory computer-readable medium having stored thereon program instruction executable by the processing unit.
Marscher teaches (Figures 1-3) an engine speed control that has the capability of increasing or decreasing the rate at which energy is delivered to the rotor system and the cyclic oscillations in the speed of the rotor system cause the speed control to increase and decrease the power delivered to the helicopter rotor by the power turbine (see Column 2, lines 34-42). Marscher further teaches that the overall damping factor may be improved by reducing the sensitivity of the control system by decreasing the magnitude of the power changes produced by the speed control (Column 2, lines 56-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski and Desai to have the damping function limit a power of the engine, as taught by Marscher, in order to improve the control system by avoiding an undesirable oscillatory response or a negatively damped region where sustained oscillations of increasing magnitude are produced (Column 2, lines 42-62 of Marscher).
Vaille in view of Zagranski, Desai, and Marscher does not teach a processing unit and a non-transitory computer-readable medium having stored thereon program instruction executable by the processing unit.
Long teaches (Figures 1-8) a processing unit and a non-transitory computer-readable medium having stored thereon program instruction executable by the processing unit (control module M typically includes a processor, a memory and an interface where the processor be any known microprocessory having desired performance characteristics and the memory may include UVPROM, EEPROM, FLASH, RAM, ROM, DVD, CD, a hard drive, or other computer readable medium which may store data and the control algorithms for operation of the system algorithm; see Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Vaille in view of Zagranski, Desai, and Marscher to include the processing unit and non-transitory computer-readable medium having stored thereon program instructions executable by the processing unit, as taught by Long, in order to store data, store control algorithms, and execute programmed routines (Paragraphs 0029-0031 of Long). 
Regarding Claim 12, Vaille in view of Zagranski, Desai, Marscher, and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG), wherein the second engine (MG) is instructed to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081). Vaille in view of Zagranski, Desai, Marscher, and Long does not teach, as discussed so far, wherein applying the limit to the torque request for the second engine comprises determining a fuel flow needed to obtain the re-clutching speed.
As discussed above, Desai teaches (Figures 1-5) a speed control loop (10; see Figure 1) including a damping function (at 14) for limiting torque of the engine (see abstract and Paragraph 0009). Desai also teaches (Figures 1-5) determining a fuel flow (WF; see Figure 1) needed to obtain a desired speed (NF; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, and Marscher to have the application of the limit to the torque request for the engine comprise determining a fuel flow needed to obtain the desired speed, as taught by Desai, for the same reasons discussed above in claim 11. 
Regarding Claim 13, Vaille in view of Zagranski, Desai, Marscher, and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG), wherein the second engine (MG) is instructed to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081). Vaille in view of Zagranski, Desai, Marscher, and Long does not teach, as discussed so far, wherein shaping the speed reference comprises slowing down an acceleration of the second engine before reaching the re-clutching speed.
Zagranski teaches (Figures 1-2) an adaptive acceleration control (22; see Figure 1), wherein the fuel flow is lowered to oppose an increase in the turbine speed and is raised above acceleration limits (Column 5, lines 39 – Column 6, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desia, Marscher, and Long to have the shaping of the speed reference comprise slowing down an acceleration of the engine before reaching the desired speed, as taught by Zagranski, for the same reasons discussed above in claim 11.
Regarding Claim 14, Vaille in view of Zagranski, Desai, Marscher, and Long teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a ramp profile (from phase 3 through phase 5; see Figure 2) to the re-clutching speed (at ph4; see Figure 2).
Regarding Claim 15, Vaille in view of Zagranski, Desai, Marscher, and Long teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a hold profile (from phase 2 through phase 3; see Figure 2) followed by a ramp profile (from phase 3 through phase 5; see Figure 2) to the re-clutching speed (at ph4; see Figure 2).
Regarding Claim 16, Vaille in view of Zagranski, Desai, Marscher, and Long teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a hold profile (from phase 2 through phase 3; see Figure 2) followed by a ramp profile (from phase 3 through phase 5; see Figure 2) to a target speed (Ne2; see Figure 2) greater than the re-clutching speed (at Ne; see Figure 2) before decreasing the speed reference (from phase 7 through phase 8; see Figure 2) to the re-clutching speed (at Ne; see Figure 2).
Regarding Claim 18, Vaille in view of Zagranski, Desai, Marscher, and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG), wherein the second engine (MG) is instructed to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081). Vaille in view of Zagranski, Desai, Marscher, and Long does not teach, as discussed so far, wherein applying the limit to the acceleration rate of the second engine comprises slowing down the acceleration rate of the second engine before reaching the re-clutching speed.
Zagranski teaches (Figures 1-2) wherein a limit to the acceleration rate (22) of the engine (12)  comprises slowing down the acceleration rate (by lowering the fuel flow to oppose an increase in speeds; see Column 5, line 39 – Column 6, line 4) of the engine (12) before reaching a desired speed (NG*).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, Marscher, and Long to include the application of the limit to an acceleration rate of the engine comprising slowing down the acceleration rate of the engine before reaching the desired speed, as taught by Zagranski, for the same reasons discussed above in claim 11.
Regarding Claim 19, Vaille in view of Zagranski, Desai, Marscher, and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski, Desai, Marscher, and Long does not teach, as discussed so far, wherein applying the limit to the fuel flow for the second engine comprises lowering a maximum fuel flow command to the second engine before reaching the re-clutching speed.
Zagranski teaches (Figures 1-2) whereien applying the limit to the fuel flow (the fuel flow will not be raised above the acceleration and temperature limits; see Figure 1 and Column 5, lines 49-52) for the engine (12) comprises lowering the maximum fuel flow command (via 18) to the engine (12) before reaching a desired speed (NG*).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, and Marscher to have the application of the limit to the fuel flow of the engine comprise lowering a maximum fuel flow command to the second engine before reaching the desired speed, as taught by Zagranski, for the same reasons discussed above in claim 11.
Regarding Claim 20, Vaille in view of Zagranski, Desai, Marscher, and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille further teaches (Figures 1-3) decreasing the speed (at ph8) of the second engine (MG) upon re-clutching the second engine (MG) to the transmission clutch system (at 7). Vaille in view of Zagranski, Desai, Marscher, and Long does not teach, as discussed so far, wherein applying the limit to the rate of change of the fuel flow of the engine comprises decreasing the rate of change of the fuel flow to decrease the speed of the engine.
As discussed above, Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a rate of change of a fuel flow (via the slew rate limit of the fuel metering system; see Column 4, lines 25-52) of the engine (12). Zagranski also teaches (Figures 1-2) that the speed of the engine (12) can be decreased by lowering the fuel flow (Column 5, line 39 – Column 6, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, Marscher, and Long to include the application of the limit to the rate of change of the fuel flow of the engine comprises decreasing the rate of change of the fuel flow to decrease the speed of the engine, as taught by Zagranski, for the same reasons discussed above in claim 11.
It is noted that Desai also teaches (Figures 1-5) a speed control loop (10; see Figure 1) including a damping function (at 14) for limiting torque of the engine (see abstract and Paragraph 0009). Desai also teaches (Figures 1-5) determining a fuel flow (WF; see Figure 1) needed to obtain a desired speed (NF; see Figure 1).
Regarding Claim 21, Vaille in view of Zagranski, Desai, Marscher, and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille further teaches (Figures 1-3) having the output shaft speed (at ph8) slow down before reaching the re-clutching speed (at Ne; see Figure 2). Vaille in view of Zagranski, Desai, Marscher, and Long does not teach, as discussed so far, wherein applying the damping function causes the output shaft speed to slow down. 
Zagranski teaches (Figures 1-2) wherein applying the damping function (at 44, 18) causes the output shaft speed (at NF) to slow down (see Column 5, line 39 – Column 6, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski, Desai, Marscher, and Long to include the application of the damping function to cause the output shaft speed to slow down, as taught by Zagranski, for the same reasons discussed above in claim 11.

Response to Arguments
Applicant's arguments filed 5/16/2022, with respect to the 35 U.S.C. 112(a) rejections, have been fully considered but they are not persuasive. Applicant argues that Paragraphs 0048-0049, 0053, 0059-0061 and 0063 in Applicant’s specification provides a detailed description of how one of ordinary skill in the art would make and use the claimed invention. In response, it is noted that Applicant’s independent claims recite “controlling an output shaft speed of the second engine during acceleration of the second engine to the re-clutching speed by applying a damping function to a speed control loop of the second engine for limiting at least one of power or torque of the second engine for re-clutching the second engine to the transmission clutch system, applying the damping function comprising at least one of: applying a limit to a torque request for the second engine; shaping a speed reference to which the output shaft speed tracks; applying a limit to an acceleration rate of the second engine; applying a limit to a fuel flow for the second engine; or applying a limit to a rate of change of the fuel flow of the second engine”. As discussed in the body of the rejection above, Applicant’s specification does not describe nor do the drawings show any details of algorithms, equations, calculations, etc. of the damping function or speed control loop which would allow for the claimed control of the output shaft speed of the second engine during acceleration of the second engine.
Although applicant argues that his specification satisfies the written description requirement because “functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics” and because “there is a well-established correlation between structure and function”. It is noted, however, that Applicant’s claims are not being rejected as failing to comply with the written description requirement. Instead, Applicant’s claims are being rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement because the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is noted that Applicant’s specification and claims recite the results of the damping function and speed control loop but do not describe with any details of the speed control loop and/or damping function.
Applicant argues that the prior art does not teach controlling an output shaft speed of the second engine during acceleration of the second engine to the re-clutching speed by applying a damping function because Zagranski’s engine does not change speed. In response, it is noted that the claims are not being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zagranski. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, it is noted that Zagranski’s speed control loop is configured to raise and lower the fuel flow within limits to increase or decrease the turbine speed (Column 5, line 39 – Column 6, line 4). Therefore, Applicant’s argument that Zagranski’s engine’s speed will not change is refuted by the reference.
Applicant also argues that Desai does not teach damping of an engine torque and Marscher does not teach damping of an engine power. In response and as discussed in the body of the rejection above, Desai teaches (Figures 1-5) a speed control loop (10; see Figure 1) including a damping function (at 14) for limiting torque of the engine (see abstract and Paragraph 0009) and Marscher teaches (Figures 1-3) an engine speed control that has the capability of increasing or decreasing the rate at which energy is delivered to the rotor system and the cyclic oscillations in the speed of the rotor system cause the speed control to increase and decrease the power delivered to the helicopter rotor by the power turbine (see Column 2, lines 34-42). Marscher further teaches that the overall damping factor may be improved by reducing the sensitivity of the control system by decreasing the magnitude of the power changes produced by the speed control (Column 2, lines 56-65).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741